[J-29-2022]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :    No. 22 WAP 2021
                                               :
                     Appellee                  :    Appeal from the Order of the
                                               :    Superior Court entered December 4,
                                               :    2020 at No. 908 WDA 2019,
              v.                               :    affirming the Judgment of Sentence
                                               :    of the Court of Common Pleas of
                                               :    Allegheny County entered April 15,
 BRIAN DANIAL DONAHUE,                         :    2019 at No. CP-02-CR-0015582-
                                               :    2017.
                     Appellant                 :
                                               :    ARGUED: April 13, 2022


                                       ORDER


PER CURIAM
      AND NOW, this 20th day of July, 2022, the Appeal is DISMISSED as having been

improvidently granted.

      Justice Wecht files a dissenting statement.